IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1539-11


SYLVESTER NICHOLS, Appellant
 


v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS

ANGELINA COUNTY



Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


	The petition for discretionary review violates Rules of Appellate Procedure 68.5,
because it exceeds the page limits.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:	February 1, 2012
Do Not Publish